The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/10/2017.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by I (US 20120085766 A1, hereinafter Sunsoku)

1.  Sunsoku (figs 2, 3, 5) teach a sealing structure of a case for an in-vehicle electronic component, comprising: 
a case (17, fig 2) that stores an in-vehicle electronic component (12, fig 2) and has an opening (area within 17 that holds 12); and 
a cover member (22, 23, figs 2, 5) that covers the opening of the case (figs 2, 3, 5), wherein 
the case includes: 
a protrusion member (32, fig 3) that has a sealing surface (top part of 32, fig 3) protruded to surround the opening (fig 3); and 
a rib (30, 31, 20, fig 3) that is protruded on an opposite side of the opening with the protrusion member interposed therebetween, 

the cover member (22, 23, figs 2, 5) has an extension member (33) that extends along the rib, 
the discharge surface (30b, fig 3) of the rib is located to be lower than the sealing surface of the protrusion member while the case is arranged with the opening facing upward (fig 3)
the extension member (33) of the cover member extends to be lower than the discharge surface of the rib (fig 3), and
the rib (30, 31, 20, fig 3) has a concave part (30c, fig 5a) in the discharge surface.

2.  Sunsoku teaches the sealing structure of a case for an in-vehicle electronic component according to claim 1, wherein the concave part (30c, fig 5a) is configured as a groove (fig 5a) to continuously extend along the protrusion member (fig 3, see also [0071] recite ‘A blind passage 30c (corresponding to a second blind passage in claims) continued to the outer wall 17a of the peripheral wall 17 is formed in between the tapered outer wall 30b and the outer wall 17a’).

3.  Sunsoku teaches the sealing structure of a case for an in-vehicle electronic component according to claim 2, wherein the groove (30c, fig 3) has an inclined surface (inner surface of 30, fig 3) that is inclined with respect to a horizontal direction (front and rear direction of fig 3) and is configured to guide a liquid ([[0087] recites ‘The cleaning water moving upward along the peripheral wall 17 enters the blind passage 30c of the water proof structure portion at the main body side 20, thereby the force of the water is reduced’) in an extending direction of the groove while the case is arranged with the opening extending in the horizontal direction (fig 3).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841